Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Haupt on 02/23/2022.

The application has been amended as follows: 

1. A combination comprising:
an edging product adapted for installation on the ground adjacent to a landscape feature, the edging product including a barrier portion projecting upwardly from an anchor portion; and
a plurality of spikes each of which is adapted to be inserted through and aperture in the anchor portion to thereby secure the edging product relative to the ground; each spike further comprising:
a) a head;
b) a tip spaced from the head;
c) a shaft having a longitudinal axis and extending between the head and the tip; and


Cancel claims 15 and 16

17. A spike for securing an edging product for installation on the ground adjacent to a landscape feature, the edging product including a barrier portion projecting upwardly from an anchor portion the spike being adapted to be inserted through and aperture in the anchor portion to thereby secure the edging product relative to the ground, the spike comprising:
a head;
a tip spaced from the head;
a shaft having a longitudinal axis and extending between the head and the tip; and
a plurality of wings positioned subjacent to the head of the spike, each of the plurality wings having an upper edge oriented generally perpendicular to the longitudinal axis of the shaft, and wherein a longitudinal axis of each wing is misaligned with a longitudinal axis of the shaft.

Cancel claim 26

33. A combination comprising:
an edging product adapted for installation on the ground adjacent to a landscape feature, the edging product including a barrier portion projecting upwardly from an anchor portion; and

a) a head;
b) a tip spaced from the head;
c) a shaft having a longitudinal axis and extending between the head and the tip; and
d) a plurality of wings each projecting outwardly from the shaft, each of the plurality wings having an upper edge oriented generally perpendicular to the longitudinal axis of the shaft, and wherein a longitudinal axis of each wing is misaligned with a longitudinal axis of the shaft.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the invention as claimed including the plurality of wings each projecting outwardly from the shaft, each of the plurality wings having an upper edge oriented generally perpendicular to the longitudinal axis of the shaft, and wherein a longitudinal axis of each wing is misaligned with a longitudinal axis of the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644